EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Brieger on April 29, 2021.

	The following amendments have been made:

Claim 13, --A unit according to claim 12, comprising a cassette for embossing and/or a cassette for scoring positioned upstream of the waste stripping and cutting cassette--.

Claim 17, --The waste stripping and cutting cassette of claim 1, wherein the crossmember defines a groove with an opening oriented substantially to an outside of the waste stripping and cutting cassette, and the sliding member slides in the groove to position the adaptor--.

Claim 18, --The waste stripping and cutting cassette of claim 1, wherein the adaptor provides a mechanical connection such that an angular position of the ejector remains substantially the same as a diameter of the first tool is varied--.

Claims 1, 4, 8, 9, 12, 13, and 16-21 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the waste stripping and cutting cassette having an adaptor having a fastener projecting through the second face and securing the ejector and the sliding member projects through the first face of the cross member, in combination with the other claimed elements.
Cipolli teaches a waste stripper and cutting cassette configured to be slid into a frame of a converting unit. 
Borel teaches a waste stripping a cutting arrangement having a first and second cylindrical rotary tool. The tool has an ejector and a joining device configured to join the ejector. The joining device is attached to the frame and the adaptor secures the ejector to position it relative to the rotary cutting device for the removal of waste. Borel does not teach the adaptor having a fastener projecting through the second face of the adaptor to position both the adaptor and the ejector to the cross member. Borel further does not teach the sliding member projecting through the first face of the cross member.
A modification to the prior art would have relied on hindsight reasoning. The device of Borel properly and accurately positions the ejector relative to the rotary tool. There is no teaching or motivation to modify Borel and doing so would be hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724